Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claim 5, line 2 and claim 13 line 4.

5. (Currently Amended) The method according to Claim 1, wherein in (a), the supply of the first gas starts while the first reducing gas is not supplied to the substrate,…
13. (Currently Amended) A substrate processing apparatus, comprising: a process chamber configured to accommodate a substrate; a gas supply system configured to supply a first , which contains a metal and a halogen,…(b) removing the first gas and the first reducing gas -5- 7473011.1Applicant: KOKUSAI ELECTRIC CORPORATION Application No.: 16/800,744
that remain in the process chamber; (c) supplying the second gas to the substrate; and (d) removing the second gas remaining in the process chamber.

Reasons for Allowance
The examiner’s statement of reasons for allowance of claims 1-20 is given on pp. 8-13 of applicant’s remarks filed on 01 August 2022. 


Conclusion
Ogawa et al. US 2016/0079070 is cited here as analogous art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898